DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JAMES GREEN,
                                Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D19-414

                              [August 1, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael Rothschild,
Judge; L.T. Case No. 12-016548CF10A.

  James Green, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.